Citation Nr: 0312513	
Decision Date: 06/11/03    Archive Date: 06/16/03

DOCKET NO.  96-05 265A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for a skin disorder.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel



INTRODUCTION

The appellant has been a member of the Puerto Rico National 
Guard and had active service in the Army from October 1989 to 
March 1990.  He was subsequently called to active duty from 
November 1990 to August 1991, serving in Southwest Asia for 
approximately five months. 

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which, in part, denied entitlement to 
service connection for a skin disorder.  The Board remanded 
this issue to the RO for additional development in October 
1998 and January 2000; and also conducted additional 
development in this case in August 2002.


REMAND

While this case was most recently at the Board, development 
was undertaken on this issue by the Board pursuant to 
regulations that were then in effect.  See e.g., 38 C.F.R. 
§§ 19.9, 19.31, 20.903, 20.1304 (2002).  During the course of 
this development, additional evidence was obtained.  
Thereafter, the Board sent the veteran notice of the evidence 
obtained.

Subsequently, pertinent provisions of 38 C.F.R. § 19.9 were 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  See Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  The Board therefore finds that the 
evidence must be reviewed and readjudicated by the RO prior 
to a Board determination on this matter.  Consideration of 
the evidence by the RO has not been waived.

The Board regrets the additional delay a remand will cause in 
this case; however, it is necessary to ensure that the 
veteran receives every consideration entitled to him under 
the law.

Accordingly, the case is REMANDED for the following 
development:

The RO should readjudicate the claim on 
appeal in light of all pertinent 
evidence and legal authority, including 
that obtained since the last 
supplemental statement of the case.  The 
RO must provide adequate reasons and 
bases for its determination made by 
rating decision.

If the benefit sought on appeal remains denied, the RO should 
furnish to the veteran and his representative an appropriate 
supplemental statement of the case, and afford them the 
opportunity to provide written or other argument in response 
thereto before the claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




